In her amended petition the appellee, Alice Baker, alleges that she was the wife of the decedent Bert Smith and that she is the mother and the decedent is the father of the two children in question.
In its answer, the Industrial Commission admits that the decedent was the father of the children but denies that the appellee was the wife and the mother of the children. If no evidence had been offered on these issues, I would think that the presumption would be that the children were legitimate, or if it were a case where the marriage was admitted but the legitimacy of the children born during the marriage was questioned because of a claim that the wife was not their mother, then such presumption might arise, but where, as in the instant case, the uncontradicted and admitted evidential facts make the legitimacy of the children dependent solely on whether their mother and father had contracted a common-law marriage, then no presumption of their legitimacy can arise from the mere fact that they are the children of the decedent.
In my opinion, therefore, the statement in the majority opinion as to a presumption arising as to the legitimacy of the children is unfounded because the admitted facts preclude indulgence in such presumption. The existence of a common-law marriage of Alice Baker and the decedent was all-sufficient and exclusively necessary to establish the legitimacy of their children. *Page 80